SULLIVAN, Judge
(concurring in the result in part and dissenting in part):
I concur in the result reached by the majority but not with much of its reasoning. To me and, perhaps more importantly, to the victim in this case, this case is a rape case, not a fraud case.* To be successful in a rape case, as an affirmative defense, the defense of “consent to intercourse” must show that the victim consented not only to the act of intercourse but also to the particular person performing the act. In United States v. Traylor, 40 MJ 248 (CMA 1994), there was no consent to the second man performing intercourse with the victim. Therefore, the rape conviction was affirmed. In United States v. Booker, 25 MJ 114 (CMA 1987), there was no consent at all because the victim was drunk. Therefore, the conviction was affirmed. In the case at bar, the evidence showed consent to the act by the victim but no consent to the person performing the act. Therefore, the defense of “consent” in this case must fail, and I agree with affirming the rape conviction under the circumstances of this case. See United States v. Traylor, supra.
As for Issue II, I cannot join the majority in stretching the regulation to reverse SGT Hughes’ conviction. Second Infantry Division (2ID) Regulation 27-5, on housing quarters, is quite clear:
INDIVIDUAL CONDUCT
1. PURPOSE. To establish and outline prohibited and regulated conduct of personnel serving or employed with the 2d Infantry Division (2ID). This regulation also assigns responsibilities and procedures to follow in accomplishing the directives contained in this regulation.
❖ ❖ ❖
*2193. APPLICABILITY. This regulation sets forth standards of conduct for and prohibits certain activities by military or civilian persons assigned or attached to, employed by, or otherwise serving with the 2d Infantry Division or falling within the general court-martial area jurisdiction of the Commander, 2d Infantry Division, including DOD civilian personnel and family members of military and DOD civilian personnel. Persons subject to the Uniform Code of Military Justice (UCMJ) who violate or fail to comply with paragraphs 6 through 19 of this regulation are subject to punishment under Article 92 of the UCMJ, as well as other adverse actions. Personnel not subject to the UCMJ who fail to comply with the provisions of this regulation may be subject to adverse administrative actions as authorized by applicable law and regulation.
* * *
7. VISITATION IN QUARTERS. Visitation by soldiers, DOD civilian employees, and family members is authorized as set forth in this paragraph in soldiers’ and employees’ quarters, including bachelor officer quarters (BOQ), bachelor enlisted quarters (BEQ), troop billeting areas, or other sleeping areas assigned to a soldier or employee. For purposes of this paragraph, “family members” are spouses, parents, children, siblings or minors for whom application has been made for adoption. The hosting soldier is responsible for complying with the requirements and restrictions described below.
a. Between 0530 and 2400 hours, individuals may visit soldiers’ quarters subject to reasonable restrictions at the discretion of the company-level commander responsible for the facility, or any superior commander, to ensure privacy of those who reside in the facility.
b. Between 2400 and 0530 hours, individuals may only visit soldiers’ quarters with advance written permission. The company-level commander responsible for the facility, the soldier’s commander, or any superior commander, may grant permission for periods not to exceed three (3) days; the battalion commander, or any superior commander, may grant permission for no more than thirty (30) days. The commander granting permission shall determine which quarters within his area have adequate sleeping and latrine facilities for visitors, and shall, if necessary, designate latrine facilities within such areas for opposite sex visitors.
(Emphasis added.)
In this case, SGT Hughes, without permission from the victim or any “commander” specified in the regulation, entered the victim’s sleeping area at night and raped her. The 2ID regulation was clearly issued as a punitive regulation and was promulgated, in part, to protect soldiers and “to ensure privacy of those who reside in the facility.” A soldier does not have much privacy in the Army, but soldiers should be able to expect that regulations protecting the privacy of their sleeping areas will be enforced. The “host” theory which the majority uses to bend this regulation in favor of the convicted rapist must sound very hollow to the rape victim. She was not “hosting” SGT Hughes. She was being raped by him. Accordingly, under the plain language of the regulation, I would affirm the conviction of SGT Hughes for violation of the 2ID regulation.

 The majority opinion ignores appellant’s argument on appeal and the record in this case, which shows that United States v. Booker, 25 MJ 114 (CMA 1987), was confusing to the trial judge. More to the point, appellant argued in his Final Brief at page 5:
After much confusion and declarations from the military judge that the language in United States v. Booker was not a model of clarity, being self-contradictory!....
4. Specifically, the trial participants were confused between footnote 2 in Booker wherein Judge Cox states that it is irrelevant whether a woman knows the true identity of the man with whom she is having intercourse, and Judge Cox’s language that fraud as to identity is fraud in the factum sufficient to vitiate mistaken consent given (R. 256-57).